Judgment, Supreme Court, New York County (Edward Lehner, J.), entered February 19, 1999, which denied petitioner’s application to annul respondents’ determination denying petitioner a disability pension, and dismissed the petition, unanimously affirmed, without costs.
The Medical Board’s finding that petitioner is not disabled is supported by credible evidence, including its own examination of petitioner as well as an examination performed by an outside physician (see, Matter of DeNaro v New York City Employees’ Retirement Sys., 265 AD2d 215, citing, inter alia, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760). Concur — Tom, J. P., Wallach, Rubin, Saxe and Buckley, JJ.